Citation Nr: 0520034	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04 04-109	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Whether there was clear and unmistakable error in an October 
1946 decision that evaluated the residuals of a gunshot wound 
to the right scapula, Muscle Group IV, as 10-percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which 
denied the veteran's claim for revision of an earlier 
October 1946 decision based on clear and unmistakable error 
(CUE).

In June 2005, for good cause shown, the Board advanced this 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2004).

The veteran's representative also submitted an appellant's 
brief in June 2005 alleging there was CUE in a January 1949 
RO decision that dropped the 10 percent rating under 
Diagnostic Code (DC) 5320 for scars on the posterior chest, 
as a residual of the gunshot wound (GSW) to Muscle Group XX, 
without affording the veteran the procedural due process 
safeguards (notice and right to be heard, etc.) provided by 
38 C.F.R. § 3.105(e).  Since, however, this additional claim 
has not been adjudicated by the RO, much less denied and 
timely appealed to the Board, it is referred to the RO for 
appropriate development and consideration.  
38 C.F.R. § 20.200 (2004).  The other arguments in the 
representative's statement specifically pertained to DC 5304, 
which is already at issue before the Board.  So those 
arguments will be addressed in this decision.


FINDINGS OF FACT

1.  In the October 1946 RO decision in question, the veteran 
received various ratings for the service-connected residuals 
of two GSWs, including a 10 percent evaluation for a residual 
scar on his right scapula from injury to Muscle Group IV.

2.  The veteran did not appeal that October 1946 RO decision.

3.  Although the veteran now disagrees with how the RO 
weighed the facts and evaluated the evidence in that October 
1946 decision, he has not undebatably shown the RO failed to 
apply, or failed to apply correctly, an applicable law or 
regulation extant at that time.  There was a tenable basis 
for that October 1946 rating decision; it was not fatally 
flawed.


CONCLUSION OF LAW

The October 1946 RO rating decision, evaluating the service-
connected residuals of two GSWs, was not clearly and 
unmistakably erroneous.  38 C.F.R. §§ 4.73, 3.105(a), DC 5304 
(1945 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
The VCAA redefined VA's preliminary obligations to notify and 
assist a veteran in developing a claim.  But the VCAA does 
not apply to CUE claims, in particular, both insofar as prior 
unappealed RO decisions as well as prior Board decisions.  
38 U.S.C.A. §§ 5109A, 7111(a) (West 2002); 38 C.F.R. §§ 
3.105(a), 20.1400-20.1411 (2004).  See also Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc).  



Factual Background

The veteran's service medical records (SMRs) indicate that, 
in May 1944, while in combat during World War II, he 
sustained a GSW that perforated the upper 1/3rd of his right 
arm, right chest wall, and lung.  The entrance wound was 1 cm 
in diameter over his right shoulder anteriorly, and the exit 
wound was 3 cm in length just below the right scapula.  He 
also sustained a fracture of the right 5, 6, 7, and 8th ribs, 
and the right upper 1/3 of the humerus.  

On the same day, the veteran also sustained a shell fragment 
wound (SFW) that penetrated the left chest wall with a 1.5 cm 
entrance wound.  In August 1944, it was noted that he had 
good function of his right shoulder, with good range of 
motion except for slight limitation of abduction.  There was 
a small amount of inter-lobar thickening in the periphery of 
the right lung.  The right lung was otherwise clear.  The 
fracture of the right humerus healed in a satisfactory 
position and the bony union was almost complete.  A fracture 
of the angle of the scapula showed a separation of the tip of 
the angle of the scapula from the body, which appeared to be 
a loss of 3 cubic centimeters of bone substance rather than 
displacement.  He was released from the hospital in August 
1944, and he returned to limited duty status.  A December 
1944 note indicates he had a severe, lacerated, unhealed 
wound on his right shoulder.  The report of his physical 
examination prior to discharge indicated a 3 inch scar on his 
right upper arm, a 4 inch scar on his left chest and right 
chest posteriorly.  There was no limitation of motion of the 
right arm.  

Upon separation from military service, in December 1945, the 
veteran filed a claim for service connection for residuals of 
the GSWs.  In a March 1946 rating decision, the RO granted 
service connection for a "scar, posterior chest, residual of 
wound" and assigned an initial 10 percent rating.  The RO 
also granted service connection for a "scar, right upper 
arm" and assigned an initial 0 percent (i.e. noncompensable) 
rating.  

The report of a September 1946 VA examination indicates the 
veteran complained that throwing with his right arm was 
impaired and lifting was impaired when it necessitated use of 
the muscles in his right posterior chest.  He also complained 
that he was short winded with any running or fast walking.  
He reported he also had the occasional sensation of "pin 
pricking" or "something bulging" just to the left of his 
breast bone.

Upon physical examination, the doctor noted:

Motion of the right arm was not limited, but [the 
veteran] experiences tightness in right shoulder 
on full abduction of arm.  There is a 3" x 1/2" 
scar on upper 1/3 of right arm.  Scar is adherent 
and non-tender.  There is a 4" x 1 1/2" depressed, 
adherent tender scar just below inferior angle of 
the right scapula.  There is also a 6" x 1" 
depressed, adherent, tender scar in the left 
posterior chest.

Auscultation of chest reveals slight decrease in 
intensity of breath sounds and percussion reveals 
moderate decrease in resonance near right 
posterior chest wound.  Exercise test causes 
respiratory rate to increase by 1 3/4 the initial 
rate and [the veteran] admits definite fatigue at 
its termination.

The diagnoses included healed fracture, right humerus; 
healed fractures, right 5th, 6th 7th and 8th ribs; healed 
surgical scar, right arm; healed traumatic scars, right and 
left chest posteriorly; and chronic fibrous pleurisy, right 
chest posteriorly.  A chest X-ray revealed the right 6th, 7th, 
8th, ribs and the lower 1/3 of the right scapula showed 
evidence of old trauma with loss and distortion of the bone 
detail.  Heart and lung fields were within normal limits.  

An additional note indicates the veteran had been employed 
since discharge from military service and had lost no time 
due to illness.  He reported, however, that he had to change 
jobs once because the work was too strenuous.

In October 1946, the RO issued the rating decision that is 
now being contested in this appeal.  The RO continued the 10 
percent rating for "scars, posterior chest, group XX, 
residual of GSW", and the 0 percent rating for the scar on 
the veteran's right upper arm, a residual of the fracture of 
the right humerus.  In addition, the RO granted service 
connection for the scar on his right scapula (MG IV) and 
assigned an initial 10 percent rating.  The RO also granted 
service connection for pleurisy as a residual of the GSW, 
which included the healed fractures of the 5th, 6th, 7th, and 
8th ribs.  The RO assigned an initial 30 percent rating for 
the pleurisy, effective retroactively from the day after the 
veteran was discharged from service.  

Governing Statutes and Regulations

Prior determinations of the RO - if not timely appealed, are 
final and binding on a veteran based on the evidence then of 
record and will be accepted as correct in the absence of CUE.  
See 38 C.F.R. § 3.105(a) (2004).  CUE is a very specific and 
rare kind of error; it is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  To find CUE, the correct facts, as they were 
known at the time, must not have been before the adjudicator 
(a simple disagreement as to how the facts were weighed or 
evaluated will not suffice) or the law in effect at the time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  And in an even more recent decision, Cook v. 
Principi, 318 F.3d. 1334 (Fed. Cir. 2002) (en banc), the 
Court went a step further and overruled the prior holding in 
Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) (requiring "grave procedural 
error") by stating even that will not negate the finality of 
a prior, unappealed, RO decision.  See, too,
 Tetro v. Principi, 314 F.3d 1310, 1311 (Fed Cir. 2003); 
Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994).



Effective February 1, 1990, Title 38 U.S.C. § 5104(b) 
requires ROs to specify, in each rating decision, the 
evidence considered and the reasons for the disposition; 
before that time, rating decisions generally lack such 
specificity.  
See 38 U.S.C.A. § 5104(b) (West 2002); see also Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996).  Thus, "[s]ilence in a 
final RO Decision made before February 1990 cannot be taken 
as showing a failure to consider evidence of record."  
Crippen v. Brown, 9 Vet. App. at 421.  

In this particular case at hand, the veteran argues the RO 
committed CUE in the October 1946 decision in question by 
incorrectly applying the governing laws extant at the time 
the decision was issued when evaluating his service-connected 
disabilities.  In 1946, the general policy with regard to 
evaluating disabilities stated, in part, as follows:  

This rating schedule is primarily a guide in the 
evaluation of disability resulting from all types 
of diseases and injuries encountered as a result 
of incident to military service.  The percentage 
rating represents far as can practicably be 
determined the average impairment in earning 
capacity resulting form such diseases and 
injuries and their residual conditions in civil 
occupations, of the various grades of severity as 
set forth with due regard to previous 
determinations for compensation purposes.  
Generally, it may be said that the degrees of 
disability specified are considered adequate to 
compensate for considerable loss of working time 
from exacerbations, or illnesses, proportionate 
to the severity of the several grades.

See  Schedule for Rating Disabilities, 1945 edition, pg. 1, 
para. 1.

Pyramiding, that is, the evaluation of the same disability 
under various diagnoses was to be avoided.  Id., pg. 5, para. 
14.



And with regards to the musculoskeletal system, evaluations 
were to be made based on functional loss:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation or other 
pathology, or it may be due to pain, supported by 
adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used 
part of the musculoskeletal system maybe expected 
show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal 
callosity or the like.

The Rating Schedule also explained the effect of missiles:

Through and through wounds and other wounds of 
the deeper structures almost invariably destroy 
parts of muscle groups and bring about 
intermuscular fusion and binding by cicatricial 
tissue and adherence of muscle sheath.  Thus, the 
muscles no longer work smooth but pull against 
fascial planes and other muscles with which they 
are fused so that delicate, coordinated movements 
are interfered with and there is loss of 
strength.  After prolonged exertion the stresses 
and strains due to these disarrangements bring 
about fatigue and pain, thus further interfering 
with the function of the part.

Id. at pgs. 14-15, para. 8.



Paragraph 17 also outlined "Factors to be Considered in the 
Evaluation of Disabilities Residual to Healed Wounds 
Involving Muscle Groups Due to Gunshot or Other Trauma."

(1) Slight (Insignificant) Disability of Muscles.
Type of injury. - Simple wound of muscle without 
debridement infection or effects of laceration.
History and complaint. - Service department 
record wound of slight severity or relatively 
brief treatment and return to duty.  Healing with 
good functional results and no retained metallic 
fragments.

(2) Moderate Disability of Muscles.
Type of injury. - Through and through or deep 
penetrating wound of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement 
or of prolonged infection.
History of complaint. - Service department record 
of other sufficient evidence of hospitalization 
in service for treatment of wound.  Record in the 
file consistent complaint on record from first 
examination forward, of one or more cardinal 
symptoms of muscle wounds (described above) 
particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions 
controlled by injured muscles.
Objective findings. - Entrance and (if present) 
exit scars linear or relatively small, and so 
situated as to indicate relatively short track of 
missile through muscle tissue; signs of moderate 
loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In 
such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to 
insure validity of tests.)

(3) Moderately Severe Disability of Muscles.
Type of injury. - Through and through or deep 
penetrating wound by high velocity missile of 
small size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrisation.
History of complaint. - Service department record 
or other sufficient evidence showing 
hospitalization for prolonged period in service 
for treatment of wound of severe grade.  Record 
in the file of consistent complaint or cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up 
to production standards is to be considered, if 
present.
Objective findings. - Entrance and (if present) 
exit scars relatively large and so situated as to 
indicate track of missile through important 
muscle groups.  Indications on palpation of 
moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.

(4) Severe Disability of Muscles.
Type of injury. - Through and through or deep 
penetrating wound due to high velocity missile, 
or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing 
of soft parts, intermuscular binding and 
cicatrisation.
History and complaint. - As under moderately 
severe above, in aggravated form.
Objective findings. - Extensive ragged, 
depressed, and adherent scars of skin so situated 
as to indicate wide damage to muscle groups in 
track of missile.  X-ray may show minute multiple 
scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of 
missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not 
swell and harden normally in contraction.  Tests 
of strength or endurance compared with the sound 
side or of coordinated movements show positive 
evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not 
present but a diminished excitability to Faradism 
compared with the sound side may be present.  
Visible or measured atrophy may or may not be 
present.  Adaptive contraction of opposing group 
of muscles, if present, indicates severity.  
Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true 
skin covering, in an area where bone is normally 
protected by muscle indicates the severe type.  
Atrophy of muscle groups not included in the 
track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle 
following simple piercing by a projectile 
(progressive sclerosing myositis), may be 
included in the severe group if there is 
sufficient evidence of severe disability.

The criteria for rating muscle injuries were outlined in DCs 
5301 through 5326.  In this section it was noted that "[a] 
through and through injury, with muscle damage, is always at 
least a moderate injury, for each group of muscles damaged."  
And, as indicated, evaluations of injury to each muscle group 
were categorized as slight, moderate, moderately severe or 
severe.  


Legal Analysis

As mentioned, in the October 1946 rating decision in 
question, the RO outlined the veteran's service-connected 
residuals of the GSWs he had sustained during military 
service.  These residuals included pleurisy rated as 30 
percent disabling under DC 6811; a scar to the posterior 
chest (MG XX) rated as 10 percent under DC 5320; a scar to 
the right scapula (MG IV) rated as 10 percent under DC 5304; 
and a scar to the right upper arm, which included residuals 
of the fracture to the right humerus, as 0 percent.  

The veteran and his representative have set forth several 
arguments why they believe the RO's evaluation of the 
residuals of his injuries was CUE.  They argue that he met 
the criteria for two severe muscle group injuries because he 
had a compound comminuted fracture of the right humerus and 
5th, 6th, 7th and 8th ribs.  Therefore, they contend the 
residuals of his injuries warranted a 40 percent rating for 
MG III, which includes pectoralis major I (clavicular) and 
the deltoid, and a 30 percent rating for MG IV, which 
includes the supraspinatus, infraspinatus and teres minor, 
subscapularis, and coracobrachialis.



The Board recognizes the veteran sustained very serious 
injuries during his military service, requiring several 
months of hospitalization to recuperate.  Fortunately, 
though, as reflected in his SMRs and the report of his 
discharge physical examination, the wounds he sustained 
healed and he was able to return to light duty.  After 
separating from military service, the report of the September 
1946 VA examination indicates he was able to return to 
gainful employment.

With regard to the veteran's right shoulder, specifically, 
the report of the September 1946 VA examination indicated he 
had full range of motion in his right arm, albeit with some 
tightness upon full abduction.  So, in response, the RO 
accounted for this slight functional impairment in the 10 
percent rating for MG IV.  One of the functions of MG IV is 
abduction of the shoulder.  And a moderate injury to this MG 
warranted a 10 percent rating under DC 5304.  The Board does 
not find any CUE in the 10 percent rating, especially since 
the physician did not note any associated muscle loss or 
atrophy.  

The Board also does not find CUE in the fact that the RO did 
not assign a separate rating for MG III.  The veteran's 
representative argues that the Rating Schedule states that a 
through and through injury, with muscle damage, is always at 
least a moderate injury, for each group of muscles damaged 
(emphasis added).  But at the time of the rating decision at 
issue, there was no medical evidence suggesting the veteran 
had permanent muscle damage to MG III.  The September 1946 
VA examination found he had full range of motion in his 
shoulder.  And as mentioned, any functional impairment he had 
due to the tightness he reported on full abduction was slight 
and accounted for in the rating assigned for MG IV.  Given 
there was no medical evidence on record showing permanent 
muscle damage to MG III, and also given that pyramiding was 
to be avoided by the RO, the Board finds there was a tenable 
basis for the RO's decision not to assign a separate rating 
for MG III.

The Board also does not find CUE in the 0 percent rating 
assigned to the residuals of the fracture of the right 
humerus, which essentially consisted of a 3 x 1/2 inch scar on 
the veteran's upper right arm.  Again, the medical evidence 
did not indicate any functional impairment or muscle damage 
as a result of this injury.

The veteran's representative also argues the RO did not 
account for the residuals of the veteran's fractured ribs, 
which were also a result of the GSW.  The RO did, however, 
grant service connection for chronic pleurisy - which, in 
turn, included any associated functional impairment due to 
the healed fracture of the ribs.  The examination indicated 
the veteran had shortness of breath on exertion, and the RO 
compensated him with a 30 percent rating for this functional 
impairment.  But other than chronic pleurisy, there was no 
medical evidence of any other functional impairment with 
regard to his chest.  So again, the Board does not find CUE 
in this evaluation.

In sum, the Board does not find that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied by the RO.  Although the veteran clearly disagrees 
with how the facts were weighed and evaluated at the time of 
that decision, this is not tantamount to CUE.  The failure to 
apply, or apply correctly, an applicable law or regulation 
must be shown undebatably.  And although the Board is 
sympathetic to the injuries the veteran sustained in defense 
of our country, it has not been shown that the RO made an 
undebatable error in the October 1946 rating decision 
in question.  


ORDER

The RO did not commit CUE in the October 1946 rating 
decision, which evaluated the service-connected residuals of 
two GSWs.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


